Order entered January 4, 1966, unanimously modified on the law, the facts and in the exercise of discretion to limit the examination before trial to the period subsequent to July 22, 1959, the date when plaintiff became a stockholder, and otherwise affirmed, without costs and without disbursement. If, in the course of the examination, it becomes necessary to make a further application to examine prior to 1959, in order to establish a subsequent wrong, plaintiff may apply for such relief. Settle order on notice fixing date for examination to proceed.
Concur — Rabin, J. P., McNally, Stevens and Eager, JJ.